Loring, J.
The plaintiff testified that she was standing up with her hand through the loop of “ the strap,” and her thumb on the outside; that she had hold of the strap “ firmly,” and that “ the strap was wrenched right out of my hand ” by the car’s stopping “ very suddenly,” more suddenly than she ever had seen a car stop, although she had been in the habit of riding on electric cars “ for a long while ” before the accident. She also testified that “ a number of other people ” standing in the car near her were thrown forward and back again by the sudden stop. This evidence, if believed, showed that the stop here in question was not of the kind incident to travel on an electric car and the case comes within Lacour v. Springfield Street Railway, 200 Mass. 34, and Cutts v. Boston Elevated Railway, 202 Mass. 450, and not within McGann v. Boston Elevated Railway, 199 Mass. 446, and Stevens v. Boston Elevated Railway, 199 Mass. 471.
This has not been seriously questioned by the defendant. The contention put forward by it is that in a case like that now before us a plaintiff does not go far enough with his proof to make out a prima facie case of negligence in the stopping of the car unless he goes farther and introduces evidence to show that the sudden stop was not made to avoid a collision; and it relies on what was said by Tathrop, J., in Timms v. Old Colony Street Railway, 183 Mass. 193, in support of this contention. But that point was not decided in Timms v. Old Colony Street Railway. The stop there in question was of the kind which is incident to travel on electric cars. See in this connection Magee v. New York, New Haven, & Hartford Railroad, 195 Mass. 111, 113; Partelow v. Newton & Boston Street Railway, 196 Mass. 24, 31; MeGann v. Boston Elevated Railway, 199 Mass. 446, 448, 449; Stevens v. Boston Elevated Railway, 199 Mass. 471, 475.
It is not necessary to decide the point in the case at bar. In the case at bar the plaintiff did go farther. She testified that she did not remember distinctly, but “ it just seemed to me that *82it was a regular stop; I have an indistinct recollection of some one passing in front of me as though they went out of the front door.” This justified a finding that the car was stopped to let passengers get off the car and not to avoid a collision.

Exceptions overruled.